Citation Nr: 0411366	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  98-11 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for 
an anxiety disorder.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The veteran had active military service from February 1969 to 
March 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 1998 rating decision of the Indianapolis, Indiana, 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
that granted service connection for an anxiety disorder and 
assigned a 50 percent rating effective June 10, 1996; and a 
February 2000 rating decision that denied entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability.  

In August 2001, the Board had remanded the issue of entitlement to 
an initial rating in excess of 50 percent for an anxiety disorder 
for further development.  Regrettably, another remand is 
necessary.  


REMAND

In their March 2004 Brief, the veteran's representatives raised 
the issue of entitlement to service connection for drug and 
alcohol dependence, secondary to the service-connected anxiety 
disorder.  In a March 1998 decision, the Board noted that service 
connection for drug or alcohol abuse was precluded by law.  See 
VAOPGCPREC 2-97).  However, since that decision, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) has 
held that 38 U.S.C.A. § 1110 does not preclude compensation for an 
alcohol or drug abuse disability secondary to a service-connected 
disability, or the use of an alcohol or drug abuse disability as 
evidence of the increased severity of a service-connected 
disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), 
reh'g denied, 268 F.3d 1340 (Fed. Cir. 2001)(en banc order).  The 
Federal Circuit cautioned that veterans may only be awarded 
compensation if they could adequately establish that their alcohol 
or drug abuse disability is secondary to or caused by their 
primary service-connected disorder.  Service connection remains 
precluded for primary alcohol and drug abuse and related 
disabilities that were due to willful wrongdoing.  See Allen at 
1381.  
The RO has not adjudicated the claim for secondary service 
connection for drug and alcohol abuse.  Furthermore, in light of 
the Allen decision, the Board finds that this issue is 
inextricably intertwined with the claim for an increased initial 
rating for the service-connected anxiety disorder.  Therefore, the 
secondary service connection claim must be adjudicated by the RO 
before the Board issues a final decision on the increased initial 
rating claim.  

Additionally, in his May 2000 notice of disagreement pertaining to 
the issue of entitlement to a total disability rating based on 
individual unemployability, the veteran requested a hearing before 
a hearing officer at the RO.  However, there is no indication in 
the file that the veteran was scheduled for a hearing on this 
issue.  Furthermore, there is no indication in the record that the 
veteran withdrew this request.  Therefore, the matter must be 
returned to the RO for appropriate action.  See 38 C.F.R. § 
3.103(c) (2003).  

Finally, the Board notes that on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002)) became law.  This law redefined the obligations 
of the VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
Such notice has been deemed mandatory by the Court of Appeals for 
Veterans Claims (Court).  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

There is no evidence of record in this case that the veteran was 
ever furnished the notice required by VCAA, to include as 
specified in 38 U.S.C.A. § 5103(a) and (b), with regard to his 
claim for a total disability rating based on individual 
unemployability.  Specifically, he has not been provided with 
notice of what specific information and/or specific medical or lay 
evidence, not previously submitted, is necessary to substantiate 
this claim, and what specific evidence, if any, he is expected to 
obtain and submit, and what specific evidence will be retrieved by 
VA.  
Accordingly, this appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify you 
if further action is required on your part.  

1.  The claims file should be reviewed to ensure that all VCAA 
notice obligations have been satisfied in accordance with the 
decision of Quartuccio v. Principi, 16 Vet. App. 183 (2002), as 
well as 38 U.S.C.A. §§ 5102, 5103, and 5103A, and any other 
applicable legal precedent.  

2.  The RO should schedule the veteran for a personal hearing 
before a hearing officer at the local office.  The veteran and his 
representative should be notified of the date and time of such 
hearing.  

3.  The RO should adjudicate the claim for service connection for 
drug and alcohol dependence, secondary to the service-connected 
anxiety disorder.  

4.  After the above has been accomplished, the RO should 
readjudicate the veteran's claims for entitlement to an increased 
initial rating for an anxiety disorder (with consideration of the 
Federal Circuit's holding in Allen v. Principi, supra, if 
appropriate), and entitlement to a total disability rating based 
on individual unemployability.  If either determination remains 
adverse to the veteran, he and his representative should be 
provided a supplemental statement of the case, and given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise notified; 
however, he is advised that he has the right to submit additional 
evidence and argument on the matters that have been remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).  



